                   Case 2:21-cv-00519 Document 5 Filed 04/16/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                            UNITED STATES DISTRICT COURT
13                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
14
15   NINTENDO OF AMERICA INC.,
16                                                      NO. 2:21-cv-00519
17
18                       Plaintiff,                     PLAINTIFF’S CORPORATE
19                                                      DISCLOSURE STATEMENT
20           v.
21
22   GARY BOWSER,
23
24                       Defendant.
25
26
27
28          This Disclosure Statement is filed on behalf of Plaintiff Nintendo of America Inc.
29
30   (“Nintendo”). Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and W.D. Wash.
31
32   Local Rule 7.1, Nintendo makes the following disclosures:
33
34          1. Nintendo is a wholly-owned subsidiary of Nintendo Co., Ltd., a publicly traded
35
36                company organized under the laws of Japan.
37
38          2. No other publicly traded company owns more than 10% of Nintendo’s stock.
39
40
41
42
43
44
45


     PLAINTIFF’S CORPORATE DISCLOSURE STATEMENT -                   GORDON      600 University Street
     1                                                               TILDEN     Suite 2915
                                                                    THOMAS      Seattle, WA 98101
                                                                   CORDELL      206.467.6477
                Case 2:21-cv-00519 Document 5 Filed 04/16/21 Page 2 of 2




 1         DATED this 16th day of April, 2021.
 2
 3
 4   Respectfully submitted,
 5
 6   GORDON TILDEN THOMAS &                      JENNER & BLOCK LLP
 7   CORDELL LLP
 8
 9    /s/ Michael Rosenberger          d          /s/ Alison I. Stein                      d
10   Michael Rosenberger, WSBA #17730            Alison I. Stein (Pro Hac Vice Pending)
11   One Union Square                            Cayman C. Mitchell (Pro Hac Vice Pending)*
12   600 University Street, Suite 2915           919 Third Avenue, 38th Floor
13   Seattle, WA 98101                           New York, NY 10022
14   Tel: (206) 467-6477                         Tel: (212) 891-1600
15   mrosenberger@gordontilden.com               Fax: (212) 891-1699
16                                               astein@jenner.com
17                                               cmitchell@jenner.com
18
19                                               David R. Singer (Pro Hac Vice Pending)
20                                               633 West 5th Street, Suite 3600
21                                               Los Angeles, CA 90071
22                                               Tel: (213) 239-5100
23                                               dsinger@jenner.com
24
25                                               Attorneys for Plaintiff Nintendo of America Inc.
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42                                               *Admitted only in Massachusetts, not admitted
43                                               in New York. Practicing under the supervision
44                                               of the Partnership of Jenner & Block LLP
45


     PLAINTIFF’S CORPORATE DISCLOSURE STATEMENT -               GORDON      600 University Street
     2                                                           TILDEN     Suite 2915
                                                                THOMAS      Seattle, WA 98101
                                                               CORDELL      206.467.6477
